—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to determine a petition for a writ of habeas corpus in a proceeding entitled People ex rel. Allah v Chairman, New York State Dept, of Parole, pending in the Supreme Court, Kings County, under Index No. 3999/02, and application for poor person relief.
*393Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the branch of the application which is for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The underlying petition in the habeas corpus proceeding was determined by the Supreme Court, Kings County, in an order dated August 22, 2002. Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.